DETAILED ACTION
Response to Arguments
Applicant's arguments submitted 7 December 2021 with respect to claims 1, 2-5, 7-10, 21, and 31 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 4, 7-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2013/0041235 A1, hereinafter Rogers’235) in view of either Bouton et al. (US 2015/0306373 A1, hereinafter Bouton’373) or Nagata et al. (US 2010/0198038 A1, hereinafter Nagata’038).
Regarding claim 1, Rogers’235 discloses a method of measuring signals from a surface (e.g. abstract; paragraphs [0033], [0034], [0088], [0099]), the method comprising: placing on the surface a sensing device (ibid.) having an array (e.g. Fig. 46, 50a, 55, 56) of dry electrodes printed on a film (e.g. paragraphs [0045], [0051], [0067], [0157], [0456]), without use of impedance matching medium or gel between said electrodes and said surface, such that the electrodes conform with the shape of the surface and there is a direct contact between the electrodes and the surface (e.g. [0445] - “The present skin-mounted electronic devices do not require a conductive gel”; [0533] - “EES configured for measuring ECG, EMG and EEG, in conformal, skin-mounted modes without conductive gels”; [0665] refers explicitly to dry electrodes without conductive gels to record signals on skin through direct electrode-skin contact; further regarding direct conformal contact, Applicant is additionally directed to e.g. the abstract and paragraphs [0007]-[0009], [0031], [0090]); and collecting signals from said sensing device (e.g. paragraphs [0015], [0033], [0034], [0099]); wherein said electrodes are on one side of said film and said surface is attached to an opposite side of said film, and wherein said film comprises a plurality of openings to expose a sensing portion of each electrode to the surface (e.g. paragraphs [0031], [0042], [0050], [0076], [0450]). 
Further regarding claim 1, Rogers’235 discloses the invention substantially as claimed including use of transfer printing or contact printing for patterning of the electrodes as cited, but does not expressly disclose where the electrodes specifically comprises a conductive carbon ink. Rogers’235 discloses wherein the printed electrodes can comprise a metal layer among other semiconductor or dielectric layers (e.g. [0065], [0067], [0087]) and at [0228] specifically differentiates the electrode/conducting layers from the semiconductor components. Thus, although it is acknowledged that Rogers’235 states that the presence of carbon can be seen as an undesirable impurity in a semiconductor material (e.g. paragraphs [0227], [0252]), the electrodes are stated as comprising a metal layer and not a semiconductor material, and as such this disclosure is not seen as limiting with regard to the metal electrodes disclosed. In the same field of endeavor, Bouton’373 teaches that it is known to create a flexible textile-based sensing/recording device in which the electrode are printed using silk-screen technology using conductive silver/carbon-based ink as an alternate equivalent to other contemplated nanostructure inks or other construction methods using conductive threads (e.g. paragraphs [0018], [0096]). In the same problem-solving area, Nagata’038 teaches that it is known to print electrodes on a substrate layer using electroconductive ink containing carbon nanotubes in order to provide satisfactory electroconductive properties for sensing with the electrodes when embodied as a cloth sensing device because it allows the wiring layer to maintain conductivity even when the material is stretched and deformed (e.g. abstract; paragraphs [0054]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rogers’235, with use of carbon nanotubes in the 
Regarding claim 3, Rogers’235 discloses wherein said collecting is executed continuously or intermittently over a time period of at least a few hours without detaching said sensing device from the surface (e.g. paragraphs [0008], [0103], [0105], [0106], [0222]).
Regarding claim 4, Rogers’235 discloses the invention substantially as claimed including the result effective variable of a SNR relative to multiplexing frequency (e.g. Fig. 12; paragraph [0274], [0277], [0452], [0535]), but does not expressly disclose wherein the signal to noise ratio of said signals is not reduced by more than 10%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rogers’235 with such a SNR percentage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller
Regarding claim 7, Rogers’235 discloses wherein said signals are EMG signals (e.g. paragraphs [0015], [0034], [0444], [0448], [0451]).
Regarding claim 8, Rogers’235 discloses wherein said signals are EEG signals (e.g. paragraphs [0015], [0034], [0444], [0448], [0451]).
Regarding claim 9, Rogers’235 discloses wherein said signals are ECG signals (e.g. paragraphs [0015], [0034], [0444], [0448], [0451]).
Regarding claim 21, Rogers’235 discloses wherein the surface is at least a skin or internal organ of a subject (e.g. abstract; paragraphs [0007], [0010], [0033], [0063], [0092]).

Claim 5 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Rogers’235 in view of either Bouton’373 or Nagata’038 as applied to claim 1 above, and further in view of Guillory et al. (US 2008/0146958 A1, hereinafter Guillory’958).
Regarding claim 5, Rogers’235 as modified discloses the invention substantially as claimed and cited above, but does not expressly disclose wherein the film is a double-sided tape. In the same problem-solving area, Guillory’958 teaches that it is known to use an adhesive film which can be double-sided to allow the adhesive layer to adhere both to the underlying device layer (i.e. the electrode layer) as well as the subject’s skin (e.g. paragraphs [0040], [0045], [0083]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rogers’235, with use of a double-sided cover layer as taught by Guillory’958, since such a modification would provide the predictable results of allowing .

Claim 10 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Rogers’235 in view of either Bouton’373 or Nagata’038 as applied to claim 1 above, and further in view of one of Tarler (US 7,206,630 B1, hereinafter Tarler’630) or Varadan et al. (US 2013/0211208 A1, hereinafter Varadan’208).
Regarding claim 10, Rogers’235 discloses the invention substantially as claimed, but does not expressly disclose wherein the sensed signals are EOG signals. In the same field of endeavor, Tarler’630 teaches that it is known to use wireless electrode patches utilizing dry electrodes to collect physiological signals from a subject, and wherein the same type of patch electrode can be utilized in a variety of applications including ECG, EEG, EMG (as taught by Rogers’235) as well as EOG (e.g. column 5, lines 39-50).  Likewise, in the same field of endeavor, Varadan’208 teaches that it is known to use dry electrode textile sensors to collect physiological signals not limited to ECG, EMG, EEG (as taught by Rogers’235) and EOG to provide a more comprehensive medical status of a person (e.g. paragraph [0010]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rogers’235, with collection of EOG signals as taught by Tarler’630, since such a modification would provide the predictable results of providing a more diverse utility of the Rogers’235 device for collecting a wider range of physiological signals and providing a more comprehensive medical status of a person.

Claim 31 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Rogers’235 in view of either Bouton’373 or Nagata’038 as applied to claim 1 above, and further in view of Varadan (US 2011/0251469 A1, hereinafter Varadan’469).
Regarding claim 31, Rogers’235 discloses the invention substantially as claimed including therapeutic and diagnostic methods (e.g. paragraphs [0091], [0101], but does not expressly disclose wherein the method is employed for sleep analysis. In the same field of endeavor, Varadan’469 teaches that it is known to utilize monitoring of signals such as EEG, ECG, EMG (disclosed in Rogers’235) and EOG in order to monitor, diagnose, and/or treat various conditions including sleep apnea (e.g. paragraph [0013]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rogers’235, with employing the sensing method for sleep analysis as taught by Varadan’469, since such a modification would provide the predictable results of allowing the Rogers’235 system and method to have a broader range of utility including the diagnosis and treatment of sleep apnea as well as other conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For the sake of compact prosecution only one line or rejection is presented above. However, due to the breadth of the presented claims, a number of references are considered to disclose the invention to the extent that they would anticipate the pending claims under 35 U.S.C. 102. 
US 2015/0306373 to Bouton et al.; US 2008/0127978 and US 2007/0249952 each to Rubin et al.; US 2017/0354372 A1 to Varadan et al.; US 2015/0370320 A1 to Connor; US 2010/0198038 A1 to Nagata et al.; US 7,206,630 B1 to Tarler; and US 6,687,523 B1 to Jayaramen et al. are each considered to disclose the invention substantially as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. E.g. amending claim 1 to recite the array of dry electrodes be printed on a film is different in scope than merely incorporating certain elements of dependent claim 5 into claim 1. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
5 January 2022